[GRAPHIC] securitybenefit.com * 800.888.2461 [SECURITY BENEFIT LOGO] June 11, 2012 VIA EDGARLINK Securities and Exchange Commission treet, NE Washington, DC 20549 Subj: SBL Variable Annuity AccountXIV 1940 Act Registration Number:811-10011 1933 Act Registration Numbers:333-41180 and 333-120399 CIK:0001116625 Rule 30b2-1 Filing Dear Sir or Madam: As required by Rule 30e-2 under the Investment Company Act of 1940, as amended (the “Act”), SBL Variable Annuity AccountXIV, a unit investment trust registered under the Act, mailed to its contract owners the annual or semi-annual report(s) for the underlying management investment companies listed below. This filing constitutes the filing of those reports as required by Rule30b2-1 under the Act. The following annual or semi-annual reports, which were mailed to contract owners, were filed with the Commission via EDGAR on the dates indicated below and are incorporated herein by reference: Underlying Management Investment Company CIK Number Date(s) Filed American Century Capital Portfolios, Inc. June 6, 2012 American Century Investment Trust June 6, 2012 Ariel Investment Trust May 18, 2012 Baron Investment Funds Trust May 23, 2012 BlackRock Funds June 4, 2012 Goldman Sachs Trust June 4, 2012 Ivy Funds June 7, 2012 Janus Investment Fund May 30, 2012 Northern Funds June 7, 2012 Oppenheimer Discovery Fund May 25, 2012 Oppenheimer Global Fund May 25, 2012 PIMCO Funds June 8, 2012 Pioneer Strategic Income Fund May 30, 2012 Securities and Exchange Commission June 11, 2012 Page two Underlying Management Investment Company CIK Number
